UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21978 Pioneer Series Trust VI (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: October 31 Date of reporting period: January 31, 2017 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Flexible Opportunities Fund Schedule of Investments 1/31/17 (unaudited) Shares PREFERRED STOCKS - 0.5% Value Automobiles & Components - 0.5% Auto Parts & Equipment - 0.5% Schaeffler AG $ Total Automobiles & Components $ Real Estate - 0.0%+ Retail REIT - 0.0%+ Wheeler Real Estate Investment Trust, Inc., 9.0% $ Total Real Estate $ TOTAL PREFERRED STOCKS (Cost $3,400,587) $ COMMON STOCKS - 66.4% Energy - 2.0% Integrated Oil & Gas - 1.4% Eni S.p.A. $ Royal Dutch Shell Plc $ Oil & Gas Exploration & Production - 0.6% EOG Resources, Inc. $ Total Energy $ Materials - 1.0% Diversified Chemicals - 0.3% EI du Pont de Nemours & Co. $ Paper Packaging - 0.5% Sealed Air Corp. $ Gold - 0.2% Cia de Minas Buenaventura SAA (A.D.R.) $ Total Materials $ Capital Goods - 12.1% Aerospace & Defense - 6.2% Huntington Ingalls Industries, Inc. $ L3 Technologies, Inc. Leonardo S.p.A. Northrop Grumman Corp. Raytheon Co. Spirit AeroSystems Holdings, Inc. * Thales SA The Boeing Co. $ Building Products - 0.3% Tarkett SA $ Construction & Engineering - 3.2% China Railway Construction Corp., Ltd. $ China Railway Group, Ltd. China State Construction International Holdings, Ltd. Granite Construction, Inc. Vinci SA $ Electrical Components & Equipment - 0.5% Schneider Electric SE $ Industrial Conglomerates - 1.0% Rheinmetall AG $ Construction & Farm Machinery & Heavy Trucks - 0.6% The Toro Co. $ Yangzijiang Shipbuilding Holdings, Ltd. $ Industrial Machinery - 0.3% Norma Group SE $ Total Capital Goods $ Commercial Services & Supplies - 0.9% Diversified Support Services - 0.6% Elior Group $ Research & Consulting Services - 0.3% Teleperformance $ Total Commercial Services & Supplies $ Automobiles & Components - 1.8% Auto Parts & Equipment - 1.2% CIE Automotive SA $ Continental AG Xinyi Glass Holdings, Ltd. $ Automobile Manufacturers - 0.6% Ford Motor Co. $ Total Automobiles & Components $ Consumer Durables & Apparel - 3.3% Home Furnishings - 1.2% Forbo Holding AG $ Mohawk Industries, Inc. * $ Apparel, Accessories & Luxury Goods - 2.1% Luxottica Group S.p.A. $ Moncler S.p.A. * Pandora A/S $ Total Consumer Durables & Apparel $ Consumer Services - 4.7% Casinos & Gaming - 0.5% Las Vegas Sands Corp. $ Hotels, Resorts & Cruise Lines - 3.9% Aitken Spence Hotel Holdings Plc $ Hilton Grand Vacations, Inc. Hilton Worldwide Holdings, Inc. Marriott International, Inc. Melia Hotels International SA NH Hotel Group SA * $ Education Services - 0.3% New Oriental Education & Technology Group, Inc. (A.D.R.) $ Total Consumer Services $ Media - 1.4% Advertising - 0.3% Publicis Groupe SA $ Broadcasting - 0.5% Atresmedia Corp de Medios de Comunicacion SA $ Publishing - 0.6% Lagardere SCA $ Promotora de Informaciones SA $ Total Media $ Retailing - 1.0% Internet Retail - 1.0% Amazon.com, Inc. * $ Total Retailing $ Food & Staples Retailing - 0.8% Food Retail - 0.8% X5 Retail Group NV (G.D.R.) * $ Total Food & Staples Retailing $ Health Care Equipment & Services - 8.4% Health Care Equipment - 5.8% BioMerieux $ Boston Scientific Corp. * CR Bard, Inc. Hologic, Inc. * Intuitive Surgical, Inc. * NuVasive, Inc. * Stryker Corp. $ Health Care Services - 0.6% Laboratory Corp of America Holdings * $ Health Care Facilities - 0.4% Orpea $ Managed Health Care - 1.6% Aetna, Inc. $ UnitedHealth Group, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 2.6% Biotechnology - 0.2% 3SBio, Inc. $ Pharmaceuticals - 1.0% Shanghai Fosun Pharmaceutical Group Co, Ltd. $ Life Sciences Tools & Services - 1.4% Agilent Technologies, Inc. $ INC Research Holdings, Inc. $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 4.2% Diversified Banks - 4.2% Alpha Bank AE $ BNP Paribas SA China Merchants Bank Co, Ltd. Hatton National Bank Plc HDFC Bank, Ltd. Intesa Sanpaolo S.p.A. JPMorgan Chase & Co. Kasikornbank PCL Krung Thai Bank PCL Piraeus Bank SA $ Total Banks $ Diversified Financials - 1.9% Consumer Finance - 0.6% Discover Financial Services, Inc. $ Synchrony Financial $ Asset Management & Custody Banks - 1.3% Banca Generali S.p.A. $ KKR & Co LP State Street Corp. The Blackstone Group LP $ Total Diversified Financials $ Insurance - 4.5% Life & Health Insurance - 1.3% Ping An Insurance Group Co. of China, Ltd. $ Swiss Life Holding AG $ Multi-line Insurance - 1.9% Allianz SE * $ Assicurazioni Generali S.p.A. $ Property & Casualty Insurance - 1.3% Chubb, Ltd. $ The Progressive Corp. The Travelers Companies, Inc. $ Total Insurance $ Real Estate - 5.6% Diversified REIT - 1.3% Mapletree Greater China Commercial Trust $ Merlin Properties Socimi SA $ Hotel & Resort REIT - 1.2% DiamondRock Hospitality Co. $ Host Hotels & Resorts, Inc. LaSalle Hotel Properties Pebblebrook Hotel Trust Ryman Hospitality Properties, Inc. $ Health Care REIT - 0.1% First Real Estate Investment Trust $ Real Estate Operating Companies - 2.6% Aroundtown Property Holdings Plc $ Ascendas India Trust Deutsche Wohnen AG LEG Immobilien AG Vonovia SE * $ Real Estate Development - 0.4% Nexity SA $ Total Real Estate $ Software & Services - 6.2% Internet Software & Services - 3.7% Alibaba Group Holding, Ltd. (A.D.R.) $ Alphabet, Inc. (Class A) MercadoLibre, Inc. Momo, Inc. (A.D.R.) Tencent Holdings, Ltd. Weibo Corp. (A.D.R.) $ Data Processing & Outsourced Services - 1.4% Mastercard, Inc. $ Visa, Inc. $ Systems Software - 1.1% Microsoft Corp. $ Total Software & Services $ Technology Hardware & Equipment - 1.0% Communications Equipment - 1.0% Harris Corp. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 3.0% Semiconductor Equipment - 1.8% KLA-Tencor Corp. $ Lam Research Corp. * $ Semiconductors - 1.2% Broadcom, Ltd. $ Total Semiconductors & Semiconductor Equipment $ TOTAL COMMON STOCKS (Cost $394,569,296) $ Principal Amount ($) Floating Rate (b) COLLATERALIZED MORTGAGE OBLIGATION - 0.3% Banks - 0.3% Thrifts & Mortgage Finance - 0.3% Morgan Stanley Capital I Trust 2007-TOP25, Floating Rate Note, 11/12/49 $ TOTAL COLLATERALIZED MORTGAGE OBLIGATION (Cost $2,135,101) $ CORPORATE BONDS - 4.2% Energy - 0.4% Integrated Oil & Gas - 0.4% YPF SA, 8.5%, 3/23/21 (144A) $ Total Energy $ Materials - 1.1% Commodity Chemicals - 0.3% Braskem Finance, Ltd., 6.45%, 2/3/24 $ Paper Packaging - 0.5% Sealed Air Corp., 5.125%, 12/1/24 (144A) $ Diversified Metals & Mining - 0.3% GTL Trade Finance, Inc., 5.893%, 4/29/24 (144A) $ Total Materials $ Food, Beverage & Tobacco - 0.5% Packaged Foods & Meats - 0.5% Smithfield Foods, Inc., 5.875%, 8/1/21 (144A) $ Smithfield Foods, Inc., 6.625%, 8/15/22 $ Total Food, Beverage & Tobacco $ Banks - 1.7% Diversified Banks - 1.7% Banco do Brasil SA, 3.875%, 10/10/22 $ Banco do Brasil SA, 3.875%, 10/10/22 Intesa Sanpaolo S.p.A., Floating Rate Note, 12/29/49 (Perpetual) (144A) Sberbank of Russia Via SB Capital SA, 6.125%, 2/7/22 (144A) Sberbank of Russia Via SB Capital SA, Floating Rate Note, 2/26/24 (144A) $ Total Banks $ Diversified Financials - 0.5% Consumer Finance - 0.5% FirstCash, Inc., 6.75%, 4/1/21 $ Total Diversified Financials $ TOTAL CORPORATE BONDS (Cost $25,332,899) $ U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 4.0% U.S. Treasury Inflation Indexed Bonds, 1.0%, 2/15/46 $ U.S. Treasury Inflation Indexed Bonds, 1.0%, 2/15/46 $ TOTAL U.S. GOVERNMENT AND AGENCY OBLIGATIONS (Cost $25,145,837) $ FOREIGN GOVERNMENT BONDS - 6.6% EUR Hellenic Republic Government Bond, 3.0%, 2/24/27 (Step) $ NZD New Zealand Government Bond, 4.5%, 4/15/27 RUB Russian Federal Bond - OFZ, 8.15%, 2/3/27 Russian Foreign Bond - Eurobond, 3.5%, 1/16/19 (144A) $ TOTAL FOREIGN GOVERNMENT BONDS (Cost $41,574,221) $ SENIOR FLOATING RATE LOAN INTEREST - 0.0%+** Technology Hardware & Equipment - 0.0%+ Communications Equipment - 0.0%+ CommScope, Inc., Tranche 4 Term Loan, 1/14/18 $ TOTAL SENIOR FLOATING RATE LOAN INTEREST (Cost $38,889) $ Shares MUTUAL FUNDS - 9.8% Energy - 0.9% Oil & Gas Exploration & Production - 0.9% Guggenheim S&P Global Water Index ETF $ PowerShares Buyback Achievers Portfolio PowerShares International BuyBack Achievers Portfolio ProShares S&P 500 Dividend Aristocrats ETF Blackrock Munivest Fund, Inc. Blackrock Muniyield Fund, Inc. SPDR S&P Euro Dividend Aristocrats UCITS ETF SPDR S&P UK Dividend Aristocrats UCITS ETF SPDR S&P US Dividend Aristocrats UCITS ETF SPDR S&P US Dividend Aristocrats UCITS ETF VanEck Vectors Vietnam ETF $ TOTAL MUTUAL FUNDS (Cost $61,614,176) $ CALL OPTIONS PURCHASED - 0.6% Number of Contracts Description Counterparty Strike Price Expiration Date JPY NIKKEI 225 Index Citibank NA 3/10/17 HKD MaxiTRANS, Ltd. Citibank NA 4/27/17 HKD MaxiTRANS, Ltd. Citibank NA 4/27/17 NIFTY 50 Index Citibank NA 3/30/17 NIFTY 50 Index Citibank NA 3/30/17 $ TOTAL CALL OPTIONS PURCHASED (Cost $7,114,221) $ PUT OPTIONS PURCHASED - 0.4% Number of Contracts Description Counterparty Strike Price Expiration Date SPDR Series Trust Citibank NA 6/16/17 $ 100 Shares Iron Ore 62 APO Citibank NA 3/31/17 100 Shares Iron Ore 62 APO Citibank NA 3/31/17 EURO FX Currency Option Citibank NA 3/3/17 EURO FX Currency Option Citibank NA 3/3/17 $ TOTAL CALL OPTIONS PURCHASED (Cost $6,471,771) $ TOTAL INVESTMENT IN SECURITIES - 92.8% (Cost $562,896,609) (a) $ PUT OPTION WRITTEN - (0.0)%+ Number of Contracts Description Counterparty Strike Price Expiration Date EURO FX Currency Option Citibank NA 3/3/17 $ $ TOTAL PUT OPTION WRITTEN (Cost $(1,615,540)) $ OTHER ASSETS & LIABILITIES - 7.2% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. + Amount rounds to less than 0.1% or (0.1)%. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration.At January 31, 2017, the value of these securities amounted to $30,641,141 or 4.9% of total net assets. (A.D.R.) American Depositary Receipts. (G.D.R.) Global Depositary Receipts. REIT Real Estate Investment Trust. ** Senior floating rate loan interests in which the Fund invests generally pay interest at rates that are periodically redetermined by reference to a base lending rate plus a premium. These base lending rates are generally (i) the lending rate offered by one or more major European banks, such as LIBOR (London InterBank Offered Rate), (ii) the prime rate offered by one or more major U.S. banks, (iii) the certificate of deposit or (iv) other base lending rates used by commercial lenders. The rate shown is the coupon rate at period end. (a) At January 31, 2017, the net unrealized appreciation on investments based on cost for federal income tax purposes of $562,896,609 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ (b) Debt obligation with a variable interest rate. Rate shown is rate at period end. NOTE: Principal amounts are denominated in U.S. Dollars unless otherwise noted: EUR Euro NZD New Zealand Dollar RUB Russian Ruble JPY Japanese Yen HKD Hong Kong Dollar TOTAL RETURN SWAP AGREEMENTS Notional Principal Counterparty Pay / Receive Obligation Entity/Index Coupon Expiration Date Net Unrealized Appreciation (Depreciation) Citibank NA Pay HACK Purefunds ISE Cyber 3M Libor 6/12/17 Citibank NA Pay HACK Purefunds ISE Cyber 3M Libor + 20 bps 6/12/17 Goldman Sachs International Pay IBOXX Household Goods Total Return Index 3M Libor + 39 bps 4/28/17 JPY JP Morgan Chase Bank NA Pay S&P JPX Dividend Aristocrats Index 3M Libor 6/1/17 JPY JP Morgan Chase Bank NA Pay S&P JPX Dividend Aristocrats Index 3M Libor + 40 bps 6/7/17 Societe Generale SA Pay Solactive European Buyback Index 3M Libor + 35 bps 10/17/17 EUR Societe Generale SA Pay Solactive European Buyback Index 3M Libor + 25 bps 6/13/17 NOTE: Principal amounts are denominated in U.S. Dollars unless otherwise noted: EUR Euro IDR Indonesian Rupiah JPY Japanese Yen Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.)See Notes to Financial Statements — Note 1A. Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments)See Notes to Financial Statements — Note 1A. The following is a summary of the inputs used as of January 31, 2017, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Preferred Stock $ $ $
